*1444Memorandum: On appeal from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant contends that Supreme Court erred in refusing to grant his request for a downward departure from his presumptive risk level and to classify him as a level two risk. We reject that contention, inasmuch as defendant failed to present “ ‘clear and convincing evidence of special circumstances justifying a downward departure’ ” (People v Ratcliff, 53 AD3d 1110 [2008], quoting People v McDaniel, 27 AD3d 1158, 1159 [2006], lv denied 7 NY3d 703 [2006]). Present—Martoche, J.P., Smith, Fahey and Pine, JJ.